 



EXHIBIT 10.21
ZipRealty, Inc. Management Incentive Plan — Fiscal Year 2007
General Purpose: This ZipRealty, Inc. (“Company”) Management Incentive Plan —
Fiscal Year 2007 (“Plan”) is designed to motivate and retain the Company’s
Management (as defined herein) to achieve the Company’s financial and
operational goals for Fiscal Year 2007, as well as to retain such persons in the
employ of the Company.
Management: “Management” as used in this Plan includes all employees of the
Company holding the position of Vice President or higher and all
headquarters-based full-time “exempt” (pursuant to federal and state wage and
hour laws) employees. “Management” specifically excludes all District Directors,
Sales Management, as defined in the Sales Management 2007 Incentive Plan, and
other employees not specifically identified in this paragraph.
Duration: This Plan will be in effect for the Company’s fiscal year ending
December 31, 2007 (“Fiscal Year 2007”), meaning that the performance period
determining whether bonuses will be paid upon satisfaction of performance
objectives is Fiscal Year 2007 (though such payments, if earned, will be made
following the end of Fiscal Year 2007 as set forth below).
Plan Administrator: The Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) shall administer this Plan with respect to Eligible
Persons (as defined below) who are executive officers of the Company, and the
Company’s President and/or Chief Executive Officer, in consultation with the
Committee, shall administer this Plan with respect to other Eligible Persons (as
applicable, the “Administrator”).
Eligible Persons: Individuals eligible to earn an incentive payment under this
plan (“Eligible Persons”) include Management who are employed by the Company
(i) from January 1, 2007 through December 31, 2007, without interruption (except
as set forth in the “Proration” section of this Plan), and (ii) on the date
following the end of Fiscal Year 2007 when the Administrator completes its
review of Fiscal Year 2007 performance, calculates and approves the payment of
bonuses under this Plan.
Proration: In the sole discretion of the Administrator, a pro-rated incentive
bonus may be paid under this Plan for any member of Management who became
eligible to participate in the Plan after the beginning of Fiscal Year 2007.
Incentive Pool Requirement: The Committee will establish an incentive pool of
funds available for payout under this Plan only if the Company meets the
“Incentive Pool Requirement,” which means that the Company (i) meets or exceeds
Ninety-five Percent (95%) of “Target Revenue,” as set forth by the Committee,
and (ii) does not exceed the “Maximum Adjusted Pro Forma1 Loss”, as set forth by
the Committee. The Committee will determine a Maximum Adjusted Pro Forma Loss or
Minimum Adjusted Pro Forma Income, as applicable, for each level of revenue
under this Plan.
 

1   The term “Pro Forma” is as defined in the Company’s publicly filed financial
statements.

 



--------------------------------------------------------------------------------



 




Incentive Amount: Subject to the terms and conditions of this Plan, each
Eligible Persons may earn payment of “Incentive Amounts” determined as a
percentage of his or her annual base salary at December 31, 2007 (“Base
Salary”), upon the Company’s achievement of the Incentive Pool Requirement set
forth above.
The Incentive Amounts will be as follows:
“Sub-Target”: The Company achieves the Incentive Pool Requirement.
“Target”: The Company achieves Target Revenue and does not exceed Maximum
Adjusted Pro Forma Loss.
“Above Target”: Above Target Incentive Amounts include all incentives based on
Company performance (revenue and corresponding Maximum Adjusted Pro Forma Loss /
Minimum Adjusted Pro Forma Income) exceeding Target.
The Incentive Amounts for Company revenue falling between Target Revenue and
125% of Target Revenue will be determined pursuant to a “Linear Calculation,”
which refers to a calculation based on Company revenue and corresponding Maximum
Adjusted Pro Forma Loss or Minimum Adjusted Pro Forma Income, as set forth by
the Committee.
To earn Incentive Amounts based on revenue at or above 112.5% of Target Revenue
(and corresponding Maximum Pro Forma Loss), the Company must also achieve the
“Additional Conditions,” as set forth by the Committee.
Incentive Amounts based on Company meeting or exceeding 125% of Target Revenue
and exceeding corresponding Minimum Adjusted Pro Forma Income will be determined
pursuant to a calculation determined by the Committee.
Incentive Amounts will be calculated, subject to the provisions of this Plan, as
follows:

              Position   Sub-Target   Target   125% of Target            
(Company meets 125% of             Target Revenue)             Additional
Conditions must             also be achieved
CEO
  50%   100%   200%
President
  20%   40%   80%
Executive Vice President
  15%   30%   60%
Senior Vice President
  15%   30%   60%
Vice President
  15%   30%   60%
Director
  7.5%   15%   35%
Manager
  3.5%   7%   18%
Other HQ Employee
  1.75%   3.5%   7%



--------------------------------------------------------------------------------



 



Performance Adjustment: The Administrator shall have discretion to adjust any
Eligible Person’s Incentive Amount based on his or her job performance for
Fiscal Year 2007 (the “Adjusted Incentive Amount”) by reducing or increasing the
Incentive Amount as the Administrator, in its sole discretion, deems
appropriate, up to and including elimination of the Incentive Amount.
Calculation and Approval. An Eligible Person’s Incentive Amount or Adjusted
Incentive Amount, as determined in the manner set forth above, as the case may
be, is that Eligible Person’s “Actual Incentive” with respect to Fiscal Year
2007. All calculations of each participant’s Actual Incentive must be approved
by the Administrator with respect to such participant and the total amount of
the aggregate incentive pool to be paid hereunder to all Eligible Persons must
be approved by the Committee after such consultation with the Board as it deems
appropriate.
Payouts: All amounts, if any, to be paid out hereunder shall be paid by
March 14, 2008, following determination by the Committee that there shall be a
pool from which to make such payments with respect to Fiscal Year 2007.
Future Incentive Periods: This Plan is in effect only with respect to Fiscal
Year 2007. Nothing in this Plan provides for or implies the establishment or
payment of any bonuses with respect to future periods.
Merger or Acquisition: The Board may modify this Plan, including terminate it
without making payments hereunder, with respect to Fiscal Year 2007 in its sole
discretion in the event of a merger or acquisition of the Company.
Administration: The Committee has sole and exclusive discretionary authority to
interpret this Plan and adopt such rules and regulations for carrying out this
Plan as it deems necessary and appropriate. Decisions by the Committee are final
and binding on all parties to the maximum extent allowed by law.
Employment is Terminable At Will: Nothing in this Plan will interfere with or
limit in any way the right of the Company or the right of any individual to
alter or terminate the employment relationship at any time, with or without
cause.
General Terms and Conditions: Amounts to be paid under this Plan will be paid
from the general funds of the Company. Nothing in this Plan will be construed to
create a trust or establish any evidence of any individual’s claim of any right
to payment other than as an unsecured general creditor of the Company. All
payments will be made in the currency in which the individual is regularly paid
and will be subject to the satisfaction of applicable federal, state, local or
similar income withholding requirements and to any employment tax withholding
requirements. The Company shall withhold all applicable amounts required by law
from any payments hereunder.
Governing Law; Severability: This Plan will be construed, administered and
governed in all respects in accordance with the internal laws of the State of
California. In the event that any provision of this Plan is held illegal or
invalid for any reason, such holding will not affect the remaining provisions of
this Plan, and this Plan will be construed and enforced as if the illegal and
invalid provision had not been included.

 



--------------------------------------------------------------------------------



 



Entire Agreement. This Plan, and any resolutions of the Committee amending the
Plan, is the entire understanding between the Company and any participant
regarding the subject matter of this Plan and supersedes all prior bonus or
commission incentive plans, or employment contracts whether with any subsidiary
or affiliate, or any written or verbal representations regarding the subject
matter of this Plan. Participation in this Plan during Fiscal Year 2007 will not
convey any entitlement to participate in this or future plans or to the same or
similar bonus benefits. Payments under this Plan are an extraordinary item of
compensation that is outside the normal or expected compensation for the purpose
of calculating any extra benefits, termination, severance, redundancy,
end-of-service premiums, bonuses, long-service awards, overtime premiums,
pension or retirement benefits or other similar payment.

 